     Case 2:17-cv-00428-RMP    ECF No. 21    filed 02/06/19   PageID.147 Page 1 of 4




 1       Derek Taylor
         Assistant Attorney General
 2       1116 West Riverside Avenue, Suite 100
         Spokane, WA 99201-1106
 3       (509) 456-3123

 4
 5
 6                          THE HONORABLE ROSANNA MALOUF PETERSON

 7                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 8
           TANNER STREICHER,                             NO. 2:17-cv-00428-RMP
 9                                       Plaintiff,
                                                         STIPULATION AND
10                          v.                           ORDER OF DISMISSAL
           EASTERN WASHINGTON
11         UNIVERSITY and THE
           EASTERNER, MARY CULLIAN in
12         her official and individual capacity,
           GAYLA THOMAS, in her official
13         and individual capacity, JOLYNN
           ROGERS, in her official and
14         individual capacity, JULIE GRIFFIS,
           in her official and individual capacity,
15         CAREN LINCOLN, in her official
           and individual capacity, NICOLE
16         RUSE, in her official and individual
           capacity, NATHAN PETERS in his
17         official and individual capacity,
           GARY GRAHAM, in his official and
18         individual capacity,
19                                     Defendants.

20             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,

21      TANNER STREICHER, acting by and through MARSHALL CASEY and

22      MATTHEW T. SHEA, and the Defendants, State of Washington, acting by and

                                                1      ATTORNEY GENERAL OF WASHINGTON
                                                                   Torts Division
      STIPULATION AND ORDER OF                              1116 West Riverside, Suite 100
24    DISMISSAL                                               Spokane, WA 99201-1106
                                                                  (509) 456-3123
25
     Case 2:17-cv-00428-RMP    ECF No. 21    filed 02/06/19   PageID.148 Page 2 of 4




 1      through Robert W. Ferguson, Attorney General, and DEREK TAYLOR,

 2      Assistant Attorney General, that the above-entitled action as to Defendants

 3      EASTERN WASHINGTON UNIVERSITY and THE EASTERNER, MARY

 4      CULLIAN, GAYLA THOMAS, JOLYNN ROGERS, JULIE GRIFFIS, CAREN

 5      LINCOLN, NICOLE RUSE, NATHAN PETERS and GARY GRAHAM may be

 6      dismissed with prejudice and without costs, this matter having been fully settled

 7      and compromised between the Plaintiff and Defendants Eastern Washington

 8      University and The Easterner, Mary Cullian, Gayla Thomas, Jolynn Rogers, Julie

 9      Griffis, Caren Lincoln, Nicole Ruse, Nathan Peters and Gary Graham.

10            The Court retains jurisdiction over the settlement agreement to enforce its

11      terms, which are incorporated into this as part of the order.

12            DATED this 6th day of February, 2019.

13       ROBERT W. FERGUSON                         Approved as to form and content
14       Attorney General                           M. CASEY LAW, P.L.L.C.

15             s/Derek Taylor                             s/Marshall Casey
         DEREK TAYLOR, WSBA No. 46944               MARSHALL CASEY WSBA No.
16       Assistant Attorney General                 42552
         Attorneys for Defendants                   MATTHEW T. SHEA, WSBA No.
17       1116 W. Riverside Ave. Suite 100           38145
18       Spokane, WA 99201-1106                     1106 N. Washington, Suite B
         509-456-7665                               Spokane, WA 99201
19       derekt@atg.wa.gov                          509-368-9284
                                                    marshall@mcaseylawfirm.com
20                                                  matt@mcaseylawfirm.com

21
22

                                                2       ATTORNEY GENERAL OF WASHINGTON
                                                                    Torts Division
      STIPULATION AND ORDER OF                               1116 West Riverside, Suite 100
24    DISMISSAL                                                Spokane, WA 99201-1106
                                                                   (509) 456-3123
25
     Case 2:17-cv-00428-RMP      ECF No. 21   filed 02/06/19   PageID.149 Page 3 of 4




 1                                            ORDER

 2             THIS MATTER having come before the undersigned judge of the above-

 3       entitled Court, based on the foregoing stipulation, now, therefore,

 4             IT IS HEREBY ORDERED That Defendants Eastern Washington

 5       University and The Easterner, Mary Cullian, Gayla Thomas, Jolynn Rogers, Julie

 6       Griffis, Caren Lincoln, Nicole Ruse, Nathan Peters and Gary Graham shall be

 7       dismissed from the above-entitled action with prejudice and without costs or

 8       interest to any party. The Court retains jurisdiction over the settlement agreement

 9       to enforce its terms.

10             DONE IN OPEN COURT this _____ day of February, 2019.

11
12                                        JUDGE ROSANNA MALOUF PETERSON
13        Presented by:                               Approved as to Form and
14                                                    Notice of Presentation Waived:
         ROBERT W. FERGUSON
15       Attorney General                             M. CASEY LAW, P.L.L.C.

16             s/Derek Taylor                               s/Marshall Casey
         DEREK TAYLOR, WSBA No. 46944                 MARSHALL CASEY WSBA No.
17       Assistant Attorney General                   42552
18       Attorneys for Defendants                     MATTHEW T. SHEA, WSBA No.
                                                      38145
19                                                    1106 N. Washington, Suite B
                                                      Spokane, WA 99201
20                                                    509-368-9284
                                                      marshall@mcaseylawfirm.com
21
                                                      matt@mcaseylawfirm.com
22

                                                3       ATTORNEY GENERAL OF WASHINGTON
                                                                    Torts Division
      STIPULATION AND ORDER OF                               1116 West Riverside, Suite 100
24    DISMISSAL                                                Spokane, WA 99201-1106
                                                                   (509) 456-3123
25
     Case 2:17-cv-00428-RMP     ECF No. 21    filed 02/06/19   PageID.150 Page 4 of 4




 1                                   PROOF OF SERVICE

 2             I certify that I electronically filed this document with the Clerk of the Court

 3       using the CM/ECF system which will send notification of such filing to the

 4       following:
                                          Marshall W. Casey, WSBA#42552
 5                                        Matthew T. Shea, WSBA#38145
 6                                        1106 N. Washington, Suite B
                                          Spokane, WA 99201
 7
               I declare under penalty of perjury under the laws of the United States of
 8
         America that the foregoing is true and correct.
 9
               DATED this 6th day of February, 2019, at Spokane, Washington.
10
                                                       s/Derek T. Taylor
11                                               DEREK TAYLOR, WSBA No. 39366
                                                 Assistant Attorney General
12                                               1116 W. Riverside, Suite 100
13                                               Spokane WA 99201
                                                 509-456-3123 - Telephone
14                                               509-458-3548 – Fax
                                                 derekt@atg.wa.gov
15
16
17
18
19

20
21
22

                                                 4       ATTORNEY GENERAL OF WASHINGTON
                                                                     Torts Division
      STIPULATION AND ORDER OF                                1116 West Riverside, Suite 100
24    DISMISSAL                                                 Spokane, WA 99201-1106
                                                                    (509) 456-3123
25
